Exhibit 10.3

 

 

[g127871kgi001.jpg]

 

 

2001 Broadway

 

 

6th Floor

 

 

Cambridge, MA 02139

 

 

617-551-4700

 

 

617-551-4701 fax

 

March 29, 2011*

 

Claus Christiansen
Nordic Bioscience Clinical Development VII a/s
Herlev Hovedgade 207
DK-2730 Herlev, Denmark
Phone: +45 3696 4595

 

Re:

 

Understanding with respect to stock issuable in connection with services
pursuant to a future Work Statement NB-2 between Nordic Bioscience Clinical
Development VII a/s (“NB”) and Radius Health, Inc. (“Radius”)

 

Dear Claus:

 

Radius and NB are entering into that certain Clinical Trial Services Agreement
dated as of the March 29, 2011 (the “CTS Agreement”) and a certain Work
Statement NB-1 under the CTS Agreement. Pursuant to Work Statement NB-1, NB has
agreed to perform certain services relating to a Phase III clinical study of a
Radius drug candidate known as BA058. Radius and NB are also entering into a
Stock Issuance Agreement (the “SI Agreement”) pursuant to which Radius is
issuing certain shares of Series A-5 Preferred Stock to NB, which shares entitle
the holder to receive certain stock dividends payable in shares of Series A-6
Preferred Stock. Radius proposes the following amendment to the SI Agreement to
allow the parties to address the arrangements they will employ to address
funding with respect to future collaborative work between them, as contemplated
by the CTS Agreement. Capitalized terms used in this document and not defined
herein are used with the meanings ascribed to them in the SI Agreement.

 

1.               If Radius and NB enter into a certain Work Statement NB-2 under
the CTS Agreement for the performance of a “Six Month Phase 2 Study of BA058
Presented as a Coated Transdermal Microarray Delivery System (BA058 sMTS) in the
Treatment of Postmenopausal Women with Osteoporosis” then NB shall be paid a
portion of the purchase price for the Services that are the subject of such Work
Statement NB-2 in cash and the balance shall be paid by issuance to NB of shares
of Radius Series A-6 Convertible Preferred Stock. The stock issuance portion of
the purchase price shall be worth at least $[*] and shall be made pursuant to a
SI Agreement with terms and provisions identical to those set forth in the SI
Agreement except for changes necessary to reflect the then status of Radius as a
public company.

 

2.               This letter agreement may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument. Except to the extent expressly amended by this
letter agreement, all of the terms, provisions and conditions of the SI
Agreement are hereby ratified and confirmed and shall remain in full force and
effect. The term “Agreement”, as used in the SI Agreement, shall henceforth be
deemed to be a reference to the SI Agreement as amended by this letter
agreement.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

If you agree to the foregoing, please execute both counterparts of this letter
agreement and return one fully executed counterpart to the undersigned. The
other counterpart is for your records.

 

Sincerely yours,

 

 

 

 

 

/s/ Richard Lyttle

 

Richard Lyttle

 

President and Chief Executive Officer

 

 

 

 

 

AGREED AND ACCEPTED

 

 

 

 

 

/s/ Claus Christiansen

 

Claus Christiansen, MD

 

Authorized Signatory, Nordic Bioscience Clinical Development VII a/s

 

--------------------------------------------------------------------------------